NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0314n.06

                                         Case No. 20-4263

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                   Jul 06, 2021
ANGELINA DOMINGO-MATEO; MATEO                           )                     DEBORAH S. HUNT, Clerk
EDUARDO PEDRO-DOMINGO,                                  )
                                                        )        ON PETITION FOR REVIEW
       Petitioners,
                                                        )        FROM THE UNITED STATES
                                                        )        BOARD OF IMMIGRATION
v.
                                                        )        APPEALS
                                                        )
MERRICK B. GARLAND, Attorney General,
                                                        )
       Respondent.                                      )                              OPINION


BEFORE:        COLE, ROGERS, and MURPHY, Circuit Judges.

       COLE, Circuit Judge. Angelina Domingo-Mateo and her six-year-old son applied for

asylum and withholding of removal.          After hearing testimony from Domingo-Mateo, the

Immigration Judge (“IJ”) denied their applications, concluding that they did not demonstrate past

persecution. The Board of Immigration Appeals (“BIA”) affirmed. Domingo-Mateo and her son

subsequently brought this petition, arguing that they were denied a full and fair hearing in violation

of the Due Process Clause because Domingo-Mateo’s interpreter was inadequate and the IJ

exhibited bias and hostility. We disagree and accordingly deny the petition for review.

                                                  I.

       Domingo-Mateo and her six-year-old son are natives of Guatemala. The Department of

Homeland Security filed a Notice to Appear against Domingo-Mateo in May of 2015, alleging that

she was present in the United States without being lawfully admitted. In response, the petitioners
Case No. 20-4263, Domingo-Mateo, et al. v. Garland


applied for asylum and withholding of removal. Domingo-Mateo asserted that in 2013, her

neighbor was killed by masked gang members after refusing to pay them money. She further

explained that the same gang members had knocked on her door on four occasions, presumably to

extort money from her as well. Domingo-Mateo asserted that her cousin Mathias Lopez had been

sending her money, and that, but for her relations with her cousin, she would not have been targeted

for extortion. As a result, she claimed that she feared the gang members would torture or kill her

and her son if she returned to Guatemala.

       At her first appearance before an IJ, Domingo-Mateo stated that her best language is

Akateko. The IJ then held a total of three Master Hearings on October 2, 2015, February 1, 2016,

and May 18, 2016. One was conducted with a Kanjobal interpreter and the other two with Spanish

interpreters. After a stay, Domingo-Mateo’s Individual Hearing was held on September 28, 2018,

before a new IJ. This hearing was held with a Kanjobal interpreter. The IJ instructed the interpreter

to make sure he and Domingo-Mateo understood each other. The interpreter responded, “Yes,

Your Honor, we understand each other.”

       During the hearing, the IJ continuously had to ask Domingo-Mateo to answer the questions

more directly. At one point, she stated, “Ma’am, yes or no. You have to listen to the question and

answer it yes or no.” Later, she inquired “Ma’am, you’re not answering the question. You’re just

saying whatever it is you think you need to say. Your lawyer is going to ask the question again,

and you will please answer it directly. Do you understand my instructions?” During this part of

the testimony, the IJ also separately told Domingo-Mateo, “Comply with my request, please,” and

“Ma’am, just answer the question that was asked. Don’t add anything.”

       In response to these inquiries, the petitioners’ counsel asked the IJ if she could “inquire

whether [Domingo-Mateo] is understanding the interpreter.” The IJ reminded counsel that she



                                                -2-
Case No. 20-4263, Domingo-Mateo, et al. v. Garland


had confirmed they understood each other when the hearing started, to which counsel responded,

“I understand.” The IJ then further told counsel that just “because you’re not getting the answers

you want doesn’t mean that you’re going to challenge this interpreter in this language.” Counsel

then asked Domingo-Mateo, “[a]re you understanding the questions that I’m asking?” She

responded with a yes.

       At the end of the hearing, the IJ denied the application, concluding that the petitioners did

not demonstrate past persecution. The IJ reasoned that “there is no evidence that the one time two

masked men knocked on [Domingo-Mateo’s] door had anything to do with the fact that Mathias

Lopez was [her] cousin or that the men knocked on [her] door because he was sending [her]

money.” The IJ further noted that the masked men “did not threaten [her] or [her] son ever,” she

has six family members living safely in Guatemala, and there is no evidence that she reported the

masked men’s behavior to the police. The BIA affirmed the decision, concluding that the

petitioners received a full and fair hearing in front of the IJ. Domingo-Mateo and her son then

brought this petition for review.

                                                II.

       Under the Fifth Amendment, Domingo-Mateo and her son have a “due process right to a

full and fair hearing” as a part of their immigration proceedings. Amadou v. I.N.S., 226 F.3d 724,

726 (6th Cir. 2000). That right may be violated if the IJ “cannot be said to have fairly considered

the evidence presented by the petitioners.” Ahmed v. Gonzales, 398 F.3d 722, 725 (6th Cir. 2005).

Here, the petitioners allege that they were denied a full and fair hearing in violation of the Due

Process Clause in two ways. First, they argue that the interpreter, who did not speak Domingo-

Mateo’s native dialect, was incompetent. Second, they argue that the IJ exhibited bias and hostility

towards Domingo-Mateo. “[W]e review decisions by immigration judges on matters of removal



                                               -3-
Case No. 20-4263, Domingo-Mateo, et al. v. Garland


for Fifth Amendment due process violations de novo.” Id. (citation omitted). With that, we address

each argument in turn.

   A. INCOMPETENT INTERPRETER

       If asylum seekers do not understand English, we have held that their due-process right to a

full and fair hearing includes a competent interpreter. Amadou, 226 F.3d at 726; Alhousseini v.

Sessions, 751 F. App’x 674, 677 (6th Cir. 2018). To demonstrate that the interpreter was

incompetent, the petitioners must show both inadequacy in the translation and that this inadequacy

resulted in prejudice. See Popovych v. Holder, 470 F. App’x 446, 452–53 (6th Cir. 2012).

       On appeal, the petitioners argue that the interpreter was incompetent by pointing to five

alleged problems at the Individual Hearing: (1) The court scheduled a Kanjobal interpreter when

Domingo-Mateo’s native dialect is Akateko; (2) the IJ did not properly identify and confirm

Domingo-Mateo’s language and dialect at the hearing; (3) the IJ did not confirm directly that

Domingo-Mateo understood the interpreter; (4) Domingo-Mateo’s counsel became concerned that

her client was not understanding the interpreter yet was discouraged from inquiring; and (5) the

record does not demonstrate that the IJ administered the Interpreter’s Oath to Domingo-Mateo’s

interpreter. Yet the petitioners do not argue that these alleged errors resulted in prejudice.

       We need not analyze whether the petitioners establish translation errors because they have

not met their burden to show prejudice. To demonstrate prejudice, the petitioners must establish

that the IJ’s conclusion “relate[d] to the translation errors.” Gishta v. Ashcroft, 121 F. App’x 585,

591 (6th Cir. 2005). Here, the IJ denied the petitioners’ application because she concluded that

they did not demonstrate past persecution. Specifically, the IJ explained that there was no evidence

of a connection between the gang members knocking on Domingo-Mateo’s door and her cousin

sending her money; the gang members never directly threatened her or her son; she has six family



                                                -4-
Case No. 20-4263, Domingo-Mateo, et al. v. Garland


members currently living safely in Guatemala; and she never reported the gang behavior to law

enforcement. Nowhere do the petitioners allege that any of these conclusions were wrong or

misrepresented Domingo-Mateo’s intended testimony. Therefore, “there is little potential that a

translation error affected [the IJ’s] finding.” Popovych, 470 F. App’x at 453; see also Gishta,

121 F. App’x at 591–92; Thapa v. Holder, 572 F. App’x 314, 319 (6th Cir. 2014); Kruze v. Lynch,

615 F. App’x 857, 866 (6th Cir. 2015). Because the petitioners have not demonstrated prejudice,

they cannot establish a due-process violation.

   B. BIAS AND HOSTILITY

       The Due Process Clause also entitles asylum seekers “to an unbiased arbiter who has not

prejudged their claims.” Ahmed, 398 F.3d at 725. But during immigration proceedings, an IJ has

“quasi-judicial powers to control the pace of the hearings, and to focus the hearings on relevant

matters.” Ivezaj v. I.N.S., 84 F.3d 215, 220 (6th Cir. 1996), superseded on other grounds by

8 U.S.C. § 1252. And we have held that during such hearings, the IJ does not violate the

Constitution by acting in ways that could be characterized as “no nonsense.” Id. Indeed,

“‘expressions of impatience, dissatisfaction, annoyance, or even anger’ do not amount to bias”

under the Due Process Clause. Preducaj v. Holder, 379 F. App’x 508, 510 (6th Cir. 2010) (quoting

Liteky v. United States, 510 U.S. 540, 555–56 (1994)). To establish a due-process violation

resulting from bias and hostility, the petitioners must demonstrate “both error and substantial

prejudice.” Id. (quoting Garza-Moreno v. Gonzales, 489 F.3d 239, 241 (6th Cir. 2007)).

       The petitioners argue that the IJ limited Domingo-Mateo’s testimony, instructed her to only

provide yes or no answers in some instances, and reprimanded her when she tried to explain her

answers in more depth. But these statements cited by the petitioners demonstrate the IJ’s seeking

clarity on Domingo-Mateo’s testimony, requesting that she answer the question asked and cabin



                                                 -5-
Case No. 20-4263, Domingo-Mateo, et al. v. Garland


her answers to be more responsive to those questions. And although “the language the IJ employed

could have been more artful,” there is no indication or allegation that the IJ acted “as a partisan

adjudicator seeking to intimidate [Domingo-Mateo] and [her] counsel.” Hassan v. Gonzales,

403 F.3d 429, 436–37 (6th Cir. 2005) (quoting Reyes-Melendez v. I.N.S., 342 F.3d 1001, 1007 (9th

Cir. 2003)). Without more, the petitioners cannot demonstrate that they were deprived of due

process. See id.

                                               III.

       We deny the petition for review.




                                               -6-